DETAILED ACTION
Status of Claims
Claims 1, 10, and 19 have been amended in the response received 5/3/2022.
Claims 7 and 16 have been canceled in the response received 5/3/2022.
Claims 3 and 12 have been previously canceled in the response received 5/24/2021.
Accordingly, claims 1, 2, 4-6, 8-11, 13-15, and 17-20 are pending.
Claims 1, 2, 4-6, 8-11, 13-15, and 17-20 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2022 has been entered.
 


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-6, 8-11, 13-15, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 10, and 19 recite: “assigning weights to each of the real-time parameters in relation to each of the past behavioural attributes of the consumer, based on at least one of priority, number of occurrences, and nearest frequency of occurrences of corresponding past behavioural attributes; and determining the one or more consumer preferences based on the weights.” Although providing literal support throughout the disclosure, the steps of “assigning” and “determining” are not described in the disclosure in such a way as to reasonably convey to one of ordinary skill in the art that the inventor(s) had possession of the claimed invention at the time the application was filed. For example, the disclosure states that weights are assigned to parameters and that preferences are determined based on the weights. However, there is no description as to how the weights are actually assigned and then how those assigned weights are used to determine preferences. For example, the claims and specification describe that the weights are assigned based on priority, number of occurrences, and nearest frequency of occurrences. However, neither the claims nor the specification describe how each of these features (i.e., priority, number of occurrences, and nearest frequency of occurrences) is used to assign the weights. For example, how is a priority used to assign a weight to an attribute? How is the nearest frequency of occurrences used to assign a weight to an attribute? Additionally, under broadest reasonable interpretation, the claim encompasses a situation wherein multiple factors (i.e., priority, number of occurrences, and nearest frequency of occurrences) are used to assign weights. However, there is no description as to how multiple factors can be used to assign a weight to an attribute. Specifically, there is no description as to how each of these features is used in conjunction with one another to assign a weight. Therefore, although literally disclosing assigning weights based on features, the subject matter of the claim, recited above, does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize the claimed assigning as being what the Applicant adequately described as the invention or what the Applicant actually had possession of at the time of the invention. A review of the disclosure does not describe how the weights are assigned. Applicant’s failure to disclose  how the weights are assigned based on priority, number of occurrences, and/or nearest frequency of occurrences raises questions whether Applicant truly had possession of this feature at the time of filing and thereby fails to comply with the written description requirement (see MPEP 2163: II(3)(a)). The Examiner notes this is not an enablement rejection.   
Claims 2, 3-9, 11, 12-18, and 20 inherit the deficiencies noted in above in claims 1, 10, and 19, respectively.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-6, 8-11, 13-15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, and 19 recite: “assigning weights to each of the real-time parameters in relation to each of the past behavioural attributes of the consumer, based on at least one of priority, number of occurrences, and nearest frequency of occurrences of corresponding past behavioural attributes; and determining the one or more consumer preferences based on the weights.” The limitation renders the claims indefinite because it is unclear how weights are assigned based on priority, number of occurrences, and/or nearest frequency of occurrences of corresponding past behavioural attributes. For example, it is unclear how a weight is assigned based on a priority. What weight is assigned to an attribute that is prioritized first, second, or third? Also, under broadest reasonable interpretation, the claim encompasses a situation wherein multiple factors (i.e., priority, number of occurrences, and nearest frequency of occurrences) are used to assign weights. In the situation where both a priority and number of occurrences are used to assign weights, how are each of these factors used to assign a single weight to an attribute? Because it is unclear how these weights are assigned using these factors, the metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of the manner in which the weights are assigned. 
Claims 2, 3-9, 11, 12-18, and 20 inherit the deficiencies noted in above in claims 1, 10, and 19, respectively.
For the purposes of examination the Examiner will interpret the claim to include any manner of assigning weights to preferences. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-6, 8-11, 13-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Under Step 1 of the Alice/Mayo test the claims are directed to statutory categories. Specifically, the method, as claimed in claims 1, 2, 4-6, 8, and 9, are directed to a process. Additionally, the system, as claimed in claims 10, 11, 13-15, 17, and 18, is directed to a machine. Furthermore, the non-transitory computer readable medium, as claimed in claims 19 and 20, is directed to an apparatus.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention recites the abstract idea of identifying optimum service providers for consumers. Specifically, representative claim 1 recites the abstract idea of: 
A method of managing services in a servicing system, the method comprising: 
determining a service-context data for a service request received for a service from a consumer in a servicing system, based on one or more real-time parameters affecting the service and a service data associated with the service of the consumer; 
determining one or more consumer preferences associated with the consumer, based on the service-context data and consumer data, wherein the consumer data comprises past behavioural attributes of the consumer relating to the service, wherein determining the one or more consumer preferences is performed by: 
assigning weights to each of the real-time parameters in relation to each of the past behavioural attributes of the consumer, based on at least one of priority, number of occurrences, and nearest frequency of occurrences of corresponding past behavioural attributes; and 
determining the one or more consumer preferences based on the weights; 
determining one or more service provider preferences associated with each of the one or more service providers, based on the service-context data and service provider data, wherein the service provider data2Application No.: 16/515,462Attorney Docket No.: 11612.0859-00000 comprises past behavioural attributes of each of the one or more service providers relating to the service; and 
identifying an optimum service provider from the one or more service providers by matching the one or more consumer preferences with the one or more service provider preferences, wherein the optimum service provider is configured to provide the service to the consumer, wherein the one or more consumer preferences are matched with the one or more service provider preferences by: 
comparing the one or more consumer preferences with the one or more service provider preferences to identify at least one common preference; 
verifying the at least one common preference to be matched between the consumer and corresponding service providers, using threshold value associated with the at least one common preference; and 
identifying a service provider, from the one or more service providers, associated with the at least one common preference verified to be matched to be the optimum service provider.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of identifying optimum service providers for consumers, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 1 is a certain method of organizing human activity because identifying optimum service providers to provide a service to a consumer is a commercial or legal interaction because it is a sales activity and/or relates to business relations. Thus, representative claim 1 recites an abstract idea. 
Additionally, the recited limitations of representative claim 1 recite an abstract idea because they are considered to be mental processes. As described in the 2019 PEG, mental processes are “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. In this case, determining service context data, determine consumer preferences, and determining service provider preferences are types of observations. Additionally, assigning weights, determining preferences based on weights, comparing preferences, and verifying preferences are types of evaluations. Furthermore, identifying service providers based on the observed and evaluated data is a type of judgment. Thus, representative claim 1 recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. As stated in the 2019 PEG, when “an additional element merely recites the words ‘apply it (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea,” the judicial exception has not been integrated into a practical application. In this case, representative claim 1 includes additional elements such as an online servicing system and a service management system. Although reciting such additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. This description demonstrates that these additional elements are merely generic devices such as a generic computer. Similar to the limitations of Alice, representative claim 1 merely recites a commonplace business method (i.e., identifying optimum service providers) being applied on a general purpose computer. See MPEP 2106.05(f). Thus, the claimed additional elements are merely generic elements and the implementation of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer. Since the additional elements merely include instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea, the abstract idea has not been integrated into a practical application.
	As such, the additional elements do not integrate the judicial exception into a practical application of the abstract idea and, thus, representative claim 1 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘ad[d] nothing…that is not already present when the steps are considered separately’… [and] [v]iewed as a whole…[the] claims simply recite intermediated settlement as performed by a generic computer.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 217, (2014) (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible. 
Independent claims 10 and 19 recite the same abstract idea as recited in representative claim 1. Claims 10 and 19 include additional elements supplemental to those recited in representative claim 1 such as a processor and memory communicatively coupled to the processor, wherein the memory stores processor-executable instructions (claim 10) and a non-transitory computer readable medium including instructions stored thereon that when processed by at least one processor case a device to perform operations (claim 19). These additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea for the reasons described above. Thus, independent claims 10 and 19 are also ineligible.
Dependent claims 2, 4-6, 8, and 9; 11, 13-15, 17, and 18; and 20 do not aid in the eligibility of independent claims 1, 10, and 19. For example, the dependent claims merely provide further embellishments of the abstract limitations recited in the independent claims. Dependent claims 2, 4-6, 8, and 9; 11, 13-15, 17, and 18; and 20 do not recite any additional elements supplemental to those recited in the independent claims. Thus, the dependent claims do not integrate the abstract idea into a practical application and do not recite anything amounting to significantly more than the recited abstract idea. As such, the dependent claims are ineligible for the same reasons described above for the independent claim.

	

	
	

	

	

	

	


	
	


	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 8-10, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0089605 A1 (hereinafter Poornachandran) in view of US 2014/0136443 A1 (hereinafter Kinsey).

Regarding claim 1, Poornachandran teaches a method of managing services in an online servicing system, the method comprising: 
determining, by a service management system, a service-context data for a service request received for a service from a consumer in an online servicing system, based on one or more real-time parameters affecting the service and a service data associated with the service of the consumer (Poornachandran, see at least: [0036] disclosing “ride request 2050 includes geographic information of the rider user…for example, coordinates obtained from a global positioning system (GPS) on the rider-user's computing device…ride request 2050 includes other criteria, such as driver preferences, vehicle preferences, and the like.”);
 determining, by the service management system, one or more consumer preferences associated with the consumer, based on the service-context data and consumer data, wherein the consumer data comprises past behavioral attributes of the consumer relating to the service (Poornachandran, see at least: [0012] disclosing “user context includes…previous places they have visited and time spend in those places.” [0018] disclosing “a user's context may be inferred such as environmental contexts…” [0019] disclosing “past contexts labeled with emotional responses and user provided feedback.” [0030] disclosing “an emotional state of the passenger [i.e., consumer]…may be monitored.”), wherein determining the one or more consumer preferences is performed using a neural network by: 
assigning weights to each of the real-time parameters in relation to each of the past behavioural attributes of the consumer, based on at least one of priority, number of occurrences, and nearest frequency of occurrences of corresponding past behavioural attributes (Poornachandran, see at least: [0024] disclosing “characteristic ranking and scoring module 1100 may then use contexts of the driver users in the candidate set and the passenger user as determined by the context determination and inference module to calculate a compatibility score between drivers in this set and passenger's current context based upon each driver's context information and the passenger's context information.” [0025] discloses “the model may be a set of coefficients to apply to one of the contexts or features for use in a weighted summation algorithm…the coefficients may represent a learned importance [i.e., priority] of a particular feature compared to other features.” [0027] discloses using neural networks and that “certain terms from certain items of context may be weighted more heavily…the weightings may be determined by users (e.g., preferences indicating which items are more important).” Also see,  [0026]-[0028] for more discussion of using the scoring and weights); and 
determining the one or more consumer preferences based on the weights (Poornachandran, see at least: [0025] discloses “the model may be a set of coefficients to apply to one of the contexts or features for use in a weighted summation algorithm…the coefficients may represent a learned importance [i.e., priority] of a particular feature compared to other features.” [0027] discloses using neural networks and that “certain terms from certain items of context may be weighted more heavily…the weightings may be determined by users (e.g., preferences indicating which items are more important).”);
determining, by the service management system, one or more service provider preferences associated with each of the one or more service providers, based on the service- context data and service provider data, wherein the service provider data comprises past behavioral attributes of each of the one or more service providers relating to the service (Poornachandran, see at least: [0035] discloses “driver context information 2040-1-2040-n may comprise information about the context of one or more drivers…driver's current vehicle, the radio station or music choices of the driver, the music volume of the driver, any indications the driver is smoking, [etc.]…context determination and inference module 2080 and the result may be stored in the driver profiles data store 2030 for later matching with a passenger user, compatibility scoring, and recommendations.” [0036] discloses “ride request 2050 includes other criteria, such as driver preferences…the geographic selection module 2060 utilizes this information and consults the driver profile data store 2030…drivers that are within a predetermined radius of the passenger that are free and that meet the vehicle characteristics preferences of the passengers.”); and 
identifying, by the service management system, an optimum service provider from the one or more service providers by matching the one or more consumer preferences with the one or more service provider preferences, wherein the optimum service provider is configured to provide the service to the consumer (Poornachandran, see at least: [0029] discloses “the system may seek to optimize the scores of passengers within a given geographical area…and a given timeframe…thus if passenger 1 and 2 and drivers 1 and 2 are all within the same geographical area, passenger 1 and 2 are both seeking rides the same general time timeframe and the two drivers are offering rides during that timeframe, the  system may optimize the result across the set of all four.” [0026] discloses “driver profile information and passenger profile information may also be used…some of the these features may be utilized when selecting the set of potential drivers (e.g., some preferences might disqualify drivers--e.g., a driver who is a smoker and a preference for non-smoking drivers).”).
Although disclosing matching consumers and service providers based on preferences, Poornachandran does not disclose wherein the one or more consumer preferences are matched with the one or more service provider preferences by: 
comparing the one or more consumer preferences with the one or more service provider preferences to identify at least one common preference; 
verifying the at least one common preference to be matched between the consumer and corresponding service providers, using threshold value associated with the at least one common preference; and 
identifying a service provider, from the one or more service providers, associated with the at least one common preference verified to be matched to be the optimum service provider.
However, Kinsey teaches wherein the one or more consumer preferences are matched with the one or more service provider preferences by: 
comparing the one or more consumer preferences with the one or more service provider preferences to identify at least one common preference (Kinsey, see at least: [0213] teaches “an option match occurs when the consumer provides information, e.g., through preferences, and a so-called matching engine determines that the preferences align with the merchant or professional.”); 
verifying the at least one common preference to be matched between the consumer and corresponding service providers, using threshold value associated with the at least one common preference (Kinsey, see at least: [0213] teaches “this particular type of match does not require that every preference is lined up but that a threshold number of preferences match in some manner.”); and 
identifying a service provider, from the one or more service providers, associated with the at least one common preference verified to be matched to be the optimum service provider (Kinsey, see at least: [0213] teaching “an option match occurs…through preferences.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the one or more consumer preferences are matched with the one or more service provider preferences by: comparing the one or more consumer preferences with the one or more service provider preferences to identify at least one common preference; verifying the at least one common preference to be matched between the consumer and corresponding service providers, using threshold value associated with the at least one common preference; and identifying a service provider, from the one or more service providers, associated with the at least one common preference verified to be matched to be the optimum service provider as taught by Kinsey in the matching system of Poornachandran because it would have provided a more successful match between merchants anc consumers since the needs of the consumer would be more closely aligned with the capabilities of the merchant (Kinsey: [0211]).

Regarding claim 6, Poornachandran in view of Kinsey teaches the limitations of claim 1, as described above. Poornachandran further discloses wherein determining the one or more service provider preferences is performed by: 
receiving service profile for each of the one or more service providers (Poornachandran, see at least: [0026] discloses “driver profile information and passenger profile information may also be used…some of the these features may be utilized when selecting the set of potential drivers (e.g., some preferences might disqualify drivers--e.g., a driver who is a smoker and a preference for non-smoking drivers).” [0035] discloses “driver context information 2040-1-2040-n may comprise information about the context of one or more drivers…driver's current vehicle, the radio station or music choices of the driver, the music volume of the driver, any indications the driver is smoking, [etc.]…context determination and inference module 2080 and the result may be stored in the driver profiles data store 2030 for later matching with a passenger user, compatibility scoring, and recommendations.” see also, [0024], [0034]); and 
analysing the service profile and the past behavioural attributes of the service provider to determine the one or more service provider preferences (Poornachandran, see at least: [0026] discloses “driver profile information and passenger profile information may also be used…some of the these features may be utilized when selecting the set of potential drivers (e.g., some preferences might disqualify drivers--e.g., a driver who is a smoker and a preference for non-smoking drivers).” [0035] discloses “driver context information 2040-1-2040-n may comprise information about the context of one or more drivers…driver's current vehicle, the radio station or music choices of the driver, the music volume of the driver, any indications the driver is smoking, [etc.]…context determination and inference module 2080 and the result may be stored in the driver profiles data store 2030 for later matching with a passenger user, compatibility scoring, and recommendations.” see also, [0024], [0034]).  
  
Regarding claim 8, Poornachandran in view of Kinsey teaches the limitations of claim 1, as described above. Poornachandran further discloses:
receiving, by the service management system, current activities of the consumer and the optimum service provider during the service (Poornachandran, see at least: [0030] disclosing “during the ride share, the sensors may continue to monitor the contexts of the driver and passenger…may continue collecting data and generating contexts…an emotional state of the passenger and driver may be monitored.”);   
determining, by the service management system, current service context for the service, based on the current activities (Poornachandran, see at least: [0030] disclosing “during the ride share, the sensors may continue to monitor the contexts of the driver and passenger…may continue collecting data and generating contexts…an emotional state of the passenger and driver may be monitored.”); and 
updating, by the service management system, the service data with the current service context (Poornachandran, see at least: [0030] disclosing during the ride share, “recommend one or more actions to increase user satisfaction…a during ride context of the users may also be determined and monitored , and a compatibility score may be generated.” [0032] disclosing “an emotional state may be determined…during the ride.”).  

Regarding claim 9, Poornachandran in view of Kinsey teaches the limitations of claim 1, as described above. Poornachandran further discloses:
identifying, by the service management system, the service request to be one of new service request and existing service request (Poornachandran, see at least: [0036] disclosing “ride request 2050 includes geographic information of the rider user…for example, coordinates obtained from a global positioning system (GPS) on the rider-user's computing device…ride request 2050 includes other criteria, such as driver preferences, vehicle preferences, and the like,” thus identifying a new service request. [0030] disclosing “during the ride share, the sensors may continue to monitor the contexts of the driver and passenger…may continue collecting data and generating contexts…an emotional state of the passenger and driver may be monitored,” thus identifying an existing service request); and 
updating, by the service management system, the service data for the consumer, with new service context, in relation to the new service request (Poornachandran, see at least: [0036] disclosing “ride request 2050 includes geographic information of the rider user…for example, coordinates obtained from a global positioning system (GPS) on the rider-user's computing device…ride request 2050 includes other criteria, such as driver preferences, vehicle preferences, and the like.”).

Regarding claims 10, 15, 17, and 18, claims 10, 15, 17, and 18 are directed to a system. Claims 10, 15, 17, and 18 recite limitations that are parallel in nature to those addressed above for claims 1, 6, 8, and 9 which are directed towards a method. Claims 10, 15, 17, and 18 are therefore rejected for the same reasons as set forth above for claims 1, 6, 8, and 9, respectively.  
Claim 10 additionally recites a processor and a memory communicatively coupled to the processor, wherein the memory stores processor-executable instructions.
Poornachandran further discloses a processor and a memory communicatively coupled to the processor, wherein the memory stores processor-executable instructions (Poornachandran, see at least: [0061], [0066], Fig. 7).

Regarding claims 19 and 20, claims 19 and 20 are directed to a non-transitory computer readable medium. Claims 19 and 20 recite limitations that are parallel in nature to those addressed above for claims 1and 6 which are directed towards a method. Claims 19 and 20 are therefore rejected for the same reasons as set forth above for claims 1 and 6, respectively.  
Claim 19 additionally recites a non-transitory computer readable medium including instructions stored thereon that when processed by at least one processor cause a device to perform operations comprising the invention.
Poornachandran further discloses a non-transitory computer readable medium including instructions stored thereon that when processed by at least one processor cause a device to perform operations comprising the invention (Poornachandran, see at least: [0061], [0066], Fig. 7).


Claims 1, 6, 8-10, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0089605 A1 (hereinafter Poornachandran) in view of US 2014/0136443 A1 (hereinafter Kinsey) and further in view of US 2018/0322420 A1 (hereinafter Marco).

Regarding claim 2, Poornachandran in view of Kinsey teaches the limitations of claim 1, as described above. Poornachandran does not disclose authenticating, by the service management system, the consumer upon receiving the service request.
However, Marco teaches authenticating, by the service management system, the consumer upon receiving the service request (Marco, see at least: [0014] teaching “the application may allow a user to enter various account information…to be utilized by a transportation service…account information may include a user name and password (or other login credentials),” then [0015] teaches “the application may allow a user to request a ride from the transportation service.” See also, [0029]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included authenticating, by the service management system, the consumer upon receiving the service request as taught by Marco in the matching system of Poornachandran/Kinsey since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 4, Poornachandran in view of Kinsey teaches the limitations of claim 1, as described above. Poornachandran further discloses selecting, by the service management system, the one or more service providers to be capable of providing the service to the consumer, from plurality of service providers (Poornachandran, see at least: [0029] discloses “the system may seek to optimize the scores of passengers within a given geographical area…and a given timeframe…thus if passenger 1 and 2 and drivers 1 and 2 are all within the same geographical area, passenger 1 and 2 are both seeking rides the same general time timeframe and the two drivers are offering rides during that timeframe, the  system may optimize the result across the set of all four.” [0026] discloses “driver profile information and passenger profile information may also be used…some of the these features may be utilized when selecting the set of potential drivers (e.g., some preferences might disqualify drivers--e.g., a driver who is a smoker and a preference for non-smoking drivers).”).  
Although disclosing service providers such as drivers, Poornachandran does not disclose that the service providers are registered with the online servicing system.
However, Marco teaches that the service providers are registered with the online servicing system (Marco, see at least: [0018] teaching “the application may allow a driver to enter various account information to be utilized by a transportation service…account information may include a user name and password (or other login credentials).”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included that the service providers are registered with the online servicing system as taught by Marco in the matching system of Poornachandran/Kinsey since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 5, Poornachandran in view of Kinsey teaches the limitations of claim 4, as described above. Poornachandran further discloses:
validating current location data of each of the plurality of service providers with location data associated with the service request (Poornachandran, see at least: [0021] disclosing “driver location update module 1025 receives updates from drivers on their locations and updates their profiles.” [0034] disclosing “driver position updates 2020-1-2020-n may be sent by one or more drivers over a network to update the ride sharing service 2010 of the geographical position of the one or more drivers…the updates may be periodically sent by a computing device of the driver.”); and 
selecting the one or more service providers from the plurality of service providers based on validating the current location data (Poornachandran, see at least: [0023] disclosing “geographic selection module 1060 may determine a candidate set of one or more drivers to fulfill the passenger's ride request based upon proximity to the passenger…this is determined based upon the driver location updates received and processed by the driver location modules 1025.” ride sharing server 1010 may utilize the driver and passenger information, such as location information to match the passenger user with a driver user, where the geographic selection module may determine a candidate set of one or more drivers to fulfill the passengers ride request based upon a proximity to the passenger, the set may consist of drivers within a predetermined distance of the passenger, where this is determined based upon the driver location updates receives from the driver.)).  
While Poornachandran discloses finding drivers based on location, Poornachandran does not explicitly disclose verifying availability status of each of the plurality of service providers and selecting service providers based on verifying the availability status and location data. 
However, Marco teaches:
verifying availability status of each of the plurality of service providers and selecting service providers based on verifying the availability status and location data (Marco, see at least: [0059] teaching “driver availability data 322 may comprise information associated with drivers that are available to transport passengers…may also comprise information associated with drivers that are not available to transport passengers (e.g., because they are off-duty or currently transporting a passenger)…an entry in the driver availability data 322 may include an identification of a driver and any suitable associated information, such as one or more of a current location of the driver, whether the driver is available to transport passengers, whether the driver is currently transporting a passenger, a destination location of a current trip of the driver, an estimate of how long it will be before the driver finishes his current trip, whether the driver has opted for automatic acceptance of transportation requests, or other suitable information.”).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included verifying availability status of each of the plurality of service providers and selecting service providers based on verifying the availability status and location data as taught by Marco in the matching system of Poornachandran/Kinsey because it would have facilitated the efficient pairing of passengers and drivers (Marco: [0002]).

	Regarding claim 11: Claim 11 is a service management system. Claim 11 recites limitations that are parallel in nature to those addressed above in claim 2, which is directed to a method. Claim 11 is therefore rejected for the same reasons and rationale as set forth above in claim 2.

	Regarding claims 13 and 14: Claims 13 and 14 are a service management system. Claims 13 and 14 recites limitations that are parallel in nature to those addressed above in claims 4 and 5, respectively, which are directed to a method. Claims 13 and 14 are therefore rejected for the same reasons and rationale as set forth above in claims 4 and 5, respectively.
Response to Arguments
With respect to the rejections under 35 U.S.C. 112(a) and 112(b), Applicant's arguments and amendments have been fully considered but are not persuasive. As such, the rejections are hereby maintained. 
While Applicant points to paragraphs [0058]-[0061] of the specification as providing support and providing an explanation as to how the weights are assigned, such portions of the specification do not actually describe how to assign weights. The portions of the specification describe factors used to determine weights but do not actually demonstrate how values are chosen or selected. As such, the rejections are maintained.

With respect to the rejections made under 35 U.S.C. 101, Applicant’s arguments been fully considered but are not persuasive. As such, the rejection is hereby maintained.
On pages 17-19 of the Remarks Applicant argues that “the claims do not recite certain methods of organizing human activity such as fundamental economic principles, commercial or legal interactions, or managing personal behavior,” that “there are no commercial or legal interactions, or economic principles at play,” and that the claimed steps are “necessarily rooted in computer technology that improve existing methods of managing services in an online servicing system.” Applicant makes a similar argument again on page 32. The Examiner respectfully disagrees. While the claims do not recite any sales, the claims still recite commercial interactions because they recite matching a service provider with a consumer so that the service provider may provide a service to the consumer. 
Additionally, the claims do not recite a method that is “necessarily rooted in computer technology that improve existing methods of managing services in an online servicing system.”  In DDR Holdings the court found that the “claimed solution [was] necessarily rooted in computer technology to overcome a problem specifically arising in the realm of computer networks.” DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014). The court noted that the problem addressed by the claimed invention was a problem specific to the Internet and/or computer networks – that is the problem of retaining website visitors that, if adhering to the routine and convention functioning of Internet link protocol, would instantly be transported away from a host's website after ”clicking” on an advertisement and activating a hyperlink. Id. The court noted that the DDR Holdings claims did not broadly and generically claim “use of the Internet” to perform an abstract business practice and, unlike Ultramercial, the DDR Holdings claims “specif[ied] how interactions with the Internet are manipulated to yield a desired result—a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” Id. Furthermore, the court noted that the claims in DDR Holdings did not “recite a commonplace business method aimed at processing business information, applying a known business process to the particular technological environment of the Internet, or creating or altering contractual relations using generic computer functions and conventional network operations.” Id.
In contrast to the claims in DDR Holdings, the claims at issue are not “necessarily rooted in computer technology to overcome a problem specifically arising in the realm of computer networks.” Unlike the claims in DDR Holdings, the present claims recite functions that could be performed outside of the Internet or computing networks. For example, absent the computing components recited in the claims, finding service providers to provide a service to consumers is something that can be, and has been, performed. The present claims merely employ computing elements to facilitate the implementation of the abstract idea. As such, unlike DDR Holdings, the claims do “recite a commonplace business method aimed at processing business information, applying a known business process to the particular technological environment of the Internet, or creating or altering contractual relations using generic computer functions and conventional network operations.”
On pages 19-20 of the Remarks Applicant argues that “the claims do not recite mental processes because the steps cannot be practically performed in the human mind,” and that “it is not humanly possible to identify the optimum service provider from the service providers by matching the consumer preferences with service provider preferences if there are thousands of service providers and multiple preferences.” The Examiner respectfully disagrees. While many factors may be considered, such considerations are practically performable in the human mind. For example, determining service context data, determine consumer preferences, and determining service provider preferences are types of observations. Additionally, assigning weights, determining preferences based on weights, comparing preferences, and verifying preferences are types of evaluations. Furthermore, identifying service providers based on the observed and evaluated data is a type of judgment.
On pages 23-24 of the Remarks Applicant argues that “amended claim 1 recites subject matter directed to an improvement in computer functionality that allows computer performance of a function not previously performable,” and that “like the claims in McRO, the claimed functions are not mere instructions to apply an exception using a generic computer component.” The Examiner respectfully disagrees. In McRO, the claimed improvement, as confirmed by the originally filed specification, is “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016). The instant claims are not directed to improving “the existing technological process” but are directed to improving the business task of identifying service providers. The claimed process, while arguably resulting in better matched service providers and consumers, is not providing any technological improvement. For example, the claimed process is not improving the processor and/or computer components that operate the search engine. 
On pages 25-26 of the Remarks Applicant argues that “the underlying idea recited in the present claims is not merely routine in any computer implementation of an abstract idea,” and that claimed “features are particular improvements in computer capabilities.” The Examiner respectfully disagrees. The claims in Enfish focused on a specific improvement in computer capabilities i.e. a self-referential table for a computer database. Enfish LLC v. Microsoft Corp., 822 F.3d 1327 (Fed. Cir. 2016). Unlike Enfish, the present claims and specification are not directed to a similar improvement. Although Applicant argues that the claims is directed toward an improvement to computer functionality, the claims are merely directed toward a system related to identifying service providers, which, at best, could be considered a business or commerce improvement rather than an improvement to computer or technology. This is unlike Enfish which was directed toward a very particular improvement to a computer database.
Furthermore, in finding that the claims did not recite an abstract idea and thus were eligible, the court in Enfish determined that the Enfish claims were not ones in which general-purpose computer components were added after the fact to a fundamental economic practice or mathematical equation (or other abstract idea). Id. In contrast, the thrust of the present claims is identifying service providers wherein the computer components are ones in which general-purpose computer components were added after the fact. Neither the claims nor the specification provide any specific explanation of a specific implementation or improvement of the general-purpose computer components. As such, the claims are unlike those found eligible in Enfish and thus the Examiner maintains that the claims recite an abstract idea and are ineligible, unlike Enfish. 
On page 26 of the Remarks Applicant argues that “the claims are not directed to an abstract idea because they do not threaten to monopolize or ‘pre-empt’ any abstract idea.” Questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo. MPEP 2106.04(I). Furthermore, it is necessary to evaluate eligibility using the Alice/Mayo test because, while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. Id. Furthermore, the court in Synopsys stated that “where a patent's claims are deemed only to disclose patent ineligible subject matter under the Mayo framework...preemption concerns are fully addressed and made moot.” Synopsys v. Mentor Graphics Corp., _ F.3d_ (Fed. Cir. 2016).
On pages 26-27 of the Remarks Applicant argues that “Applicant's claims are not directed to a judicial exception at least because they recite particular elements that integrate the claims to a practical application, e.g., 26managing services in an online servicing system.” The Examiner respectfully disagrees and maintains that the claims are not integrated into a practical application for at least the reasons described above. 
On pages 32-34 of the Remarks Applicant argues that “an inventive concept exists in this non-conventional and non-generic arrangement of allegedly known, conventional pieces.” The Examiner respectfully disagrees. In BASCOM, the court found that, although individually the additional elements were a generic computer, network, and Internet components that did not amount to significantly more, the non-conventional and non-generic arrangement of the various computer components for filtering internet content did amount to significantly more. BASCOM Global Internet Services, Inc. v. AT&T Mobility LLC, 827 F.3d 1341 (Fed. Cir. 2016). However, in making such a determination, the court noted that “the claims do not merely recite the abstract idea of filtering content along with the requirement to perform it on the Internet or to perform it on a set of generic computer components”. Id. Furthermore, the court noted that the “patent describes how its particular arrangement of elements is a technical improvement over prior art ways of filtering such content”. Id. 
In contrast, Applicant's claims do not describe how the particular arrangement of elements is a technical improvement and the claims, in fact, only merely recite the abstract idea of identifying service providers along with the requirement to perform it on a set of generic computer components. For example, Applicant's claims merely recite steps of a method with generic computer components being recited in a generic manner. While an online servicing system and service management system are included within the claims, they are claimed in a generic manner and merely perform generic functions. Applicant’s disclosure does not articulate or suggest how these additional elements function, individually or in combination, in any manner other than using generic functionality nor does the disclosure articulate how the elements are particularly arranged in order to provide a technical improvement. 
On page 36 of the Remarks Applicant argues that the analysis provided by the Office “fails to map the allegedly conventional claim limitations to specific evidence, falling short of the responsibility given to the examining corps in the Berkheimer Memo and failing to support the ‘generic nature’ finding of each claim limitation with corresponding evidence.” The Examiner notes that the 2019 PEG states that “if an examiner had previously concluded under revised Step 2A that, e.g., an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B,” which includes an evaluation of well-understood, routine, and conventional activity. In this case, the Examiner notes that the Examiner has not concluded that any of the claim limitations represent insignificant extra-solution activity. As such, any considerations under Berkheimer are unnecessary.

With respect to the rejections made under 35 U.S.C. 102 and 103, Applicant’s arguments have been considered and are persuasive. However, in view of the amendments, Applicant’s arguments are moot and new grounds of rejection have been applied. The new grounds of rejection have been necessitated by Applicant’s amendments.

Conclusion




	
	
	
	
	

	
	


	

	

	
	
	

	
	

	
	



	
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON G WOOD whose telephone number is (571)431-0769. The examiner can normally be reached M-F 8:00 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLISON G WOOD/Primary Examiner, Art Unit 3625